Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 6/6/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabe (WO 2013/133352) in view of Rees (US 2005/0047991).
The rejection is adequately set forth in paragraph 4 of Office action mailed on 4/1/2022 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Miyabe generally discloses containers for “chemicals” and therefore does not fairly disclose that the container holds a chorine-based liquid bleaching agent.
	The examiner agrees and this is why Rees is relied upon.  Rees discloses that polyethylene terephthalate compositions are used to prepare containers that hold liquid bleaching agent.  
	Applicant argues that Miyabe discloses that its composition improves gas barrier properties and not durability with respect to liquid bleaching agent.
	Miyabe also discloses that the composition provides excellent transparency properties (paragraph 0014).  While improved gas barrier properties also taught by Miyabe are not necessary for a container comprising a liquid bleaching agent, this would not prevent one of ordinary skill in the art to recognize that the container taught by Miyabe is suitable to hold liquid bleaching agent.

	Applicant argues that Rees cannot be relied upon for its teachings regarding polyethylene terephthalate because it only exemplifies containers prepared from polypropylene or polyethylene.
	Rees clearly discloses that polyethylene terephthalate is used to prepared the containers of its invention (paragraph 0015).  The containers prepared from its invention is used to hold liquid bleaching agent (Table 2).  Case law holds “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

	Applicant argues that the examples show that the claimed invention provides for unexpected durability.
The data has been fully considered, however, it is insufficient to establish unexpected results for two reasons.  First, the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the inventive examples only show polyester in an amount of 93-99 and polyamide in an amount of 1-7 which are not representative of claimed 90-99.5 and 0.5-10, respectively.  Comparative examples show that amounts outside of the claimed range do not show durability over storage, however, these amounts do not show criticality for claimed endpoints.  Also, the exemplified liquid bleaching agents are not representative of claimed liquid bleaching agent, and it not clear if all liquid bleaching agents would provide difference in durability.  
Second, Miyabe discloses that desirable mechanical strength is obtained when polyester to polyamide is used in a ratio of 82 to 95/13 to 5 (paragraph 0048) and exemplifies compositions having a ratio of polyester to polyamide of 95/5 (Example 1).  Therefore, it appears that the improvement in durability is expected from the blend taught by Miyabe.
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn